McKinney, J.,
delivered an oral opinion, in which it was held, on the authority of Bettis v. Mansfield, 11 Humph. 604, that the rule expired at the term at which,' by its terms, the plaintiff was to comply with it. If the defendant fails to dispose of it in some way at that term, he cannot do it afterwards ; and this whether the Court is held or not. [1]
The judgment of the Circuit Court was reversed, and the cause remanded.

(1) Irvins v. Mathis, 11 Humph. 603; Sharp v. Miller, 3 Sneed, 42; Bettis v. Mansfield, 11 Humph. 604.